The only question considered in this case is, whether the indebtedness of the plaintiffs shall be deducted from the value of certain movable machinery, c., owned by them at the time this assessment was made.
At common law, fixed and movable machinery were alike regarded as personal property. Our statute has altered the rule of the common law in this respect, so far as to declare, that for all purposes of taxation, (Rev. Stat. Ch. 38, § 3,) and for all purposes, (Ib. Ch. 144, § 1,) fixed machinery shall be regarded as real estate, when owned by the owners of the real estate to which it is affixed. Some kinds of machinery possess more of the quality of immobility than some classes of buildings; and our law recognizes this great distinction, in fact, between fixed and movable machinery. The statute not only declares what, in certain cases, shall be regarded as real estate, but what also, for purposes of taxation, shall be deemed to be personal property. *Page 321 
In the enumeration of this latter property, "all goods" and "chattels" are included.
The defendant contends, that movable machinery, tools, c., are, for the purposes of taxation, real estate, and cites, in support of this, section 2, Ch. 144, of the Revised Statutes. This section declares, in effect, that certain machinery, c., shall be considered personal estate in assignments of dower, in attachments, and in all cases except in the assessment andpayment of taxes; but it does not expressly declare the classes of machinery therein referred to, to be real estate, nor imply even, that in all cases, it shall be specifically taxed. The first section, Ch. 144, declares that fixed machinery belonging to the owner of the land upon which it is situate, shall be, for all purposes, real estate. The intent, we think, of section 2, was to declare all other fixed machinery, — that is fixed machinery not belonging to the owner of the land, — and all
movable machinery, to be personal property. The purpose of Ch. 144 is not to enact when, how, or to whom, property is taxable, but, primarily and mainly, if not wholly, to declare what, in certain cases, is real, and what personal, estate, for purposes of conveyance, attachment and the like, — and so its title indicates. Now the general rule is, that personal property for purposes of taxation, and for all purposes, follows the owner. If section 2, Ch. 144, had declared this class of property to be personal, without exception or qualification, it would, by virtue of this general rule, have been taxed in the town where its owner resides; but section 12, Ch. 38, of the act regulating the levying and assessment of taxes, enacts, that it shall be taxed in the town in which it is situated. The intent of theexception in section 2, Ch. 144, was not, therefore, to make that real which is, in its nature and essence, personal, since it distinctly affirms the personality of this species of property, but to reconcile its provisions with those of section 12, before referred to. If we are right in holding that movable machinery,c., is, for purposes of taxation, personal property, then it may claim every exemption accorded by the statute to this species of property. The 11th section, Ch. 39, "of the levy and assessmentof taxes," enacts, that in assessing the value of personal property for purposes of taxation, the *Page 322 
actual indebtedness of the owner shall be deducted from such valuation, and a tax levied only upon the excess.
In this case, it is agreed, that at the time the assessment was made, the plaintiffs were indebted in a much larger amount than the value of all their personal property. Judgment is therefore rendered for the plaintiffs for the sum of $99, and interest thereupon from the 30th day of August, 1862, and costs.